—Order unanimously reversed on the law with costs, motion granted and complaint dismissed. Memorandum: Plaintiff commenced this defamation action alleging that defendant, a Syracuse television station, had falsely reported on the 6:00 p.m. news that plaintiff had been charged with rape. Supreme Court erred in denying defendant’s motion for summary judgment. Defendant met its initial burden of showing that the broadcast did not contain the words alleged by plaintiff, thereby shifting the burden to plaintiff to demonstrate the existence of a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562). The unsworn statements submitted by plaintiff do not constitute evidentiary proof in admissible form sufficient to defeat the motion (see, Grasso v Angerami, 79 NY2d 813; Simms v North Shore Univ. Hosp., 192 AD2d 700, 701; Briggs v Consolidated Rail Corp., 190 AD2d 1047, 1048-1049). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J.— Summary Judgment.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.